Citation Nr: 1627510	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to October 19, 2015, and an initial rating in excess of 60 percent since October 19, 2015 for chronic obstructive pulmonary disease (COPD) with asthmatic bronchitis (respiratory disability).

2.  Entitlement to total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran did not appear at a scheduled hearing before the Board.  As good cause has not been shown for the failure to appear, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In September 2015, the Board remanded the case for a new VA examination to determine the current severity of the Veteran's respiratory disability.  The case has now been returned to the Board for appellate review.  

During the pendency of the appeal, in a rating decision in January 2016, the RO increased the rating for the Veteran's respiratory disability from 30 percent to 60 percent, effective October 19, 2015.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development is required before it can address the merits of the Veteran's claims.

The file contains VA Medical Center (VAMC) records from the Dublin, Georgia VAMC from September 2002 to June 2014.  In February 2013, the Veteran signed a records authorization for treatment at Dublin, Georgia VAMC from 1992 to the present.  Although the Veteran's current increased rating claim was filed in July 2009, the Board has determined all Dublin, Georgia VAMC records must also be obtained.  Where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).   Ongoing VA medical records should also be obtained.  

A review of the file reveals the AOJ did attempt to obtain the treating records earlier than September 2002, which are in electronic form.  Starting in February 2014, the AOJ requested the Dublin, Georgia VAMC to search and provide the earlier records.  The AOJ specifically requested the VAMC to search its archived records, recognizing the VAMC may have retired the paper (non-electronic) records and needed to be recalled from the archives.  It further requested that if the search was unsuccessful a negative response should be provided.  As noted, the earlier records are not associated with the file, but there also is no written response from the Dublin, Georgia VAMC that it could not locate any earlier records.  VA has a duty to search for records that would assist a Veteran in the development of his claim, and for which the Veteran has provided the Secretary information sufficient to locate such records, to include making as many requests as are necessary and ending only when such a search would become "futile." In Gagne v. McDonald, 27 Vet. App. 397, 403 (2015), the Court of Appeals for Veterans Claims (CAVC) defined futile, under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, as "a search where it is apparent that the sought-after records are either not in existence or not in the possession of the record's custodian."  Thus, although it appears that at least one attempt was made for the Dublin, Georgia VAMC records, the Board has determined that another request should be made to the VAMC as the record does not yet demonstrate a further search is futile under 38 C.F.R. § 3.159.

Although TDIU was not a claim certified on appeal to the Board, the Court has held that a TDIU claim is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has indicated he is now unemployed as a result of his respiratory disability, so the record raises the issue of TDIU.  Further, the Board notes the AOJ denied TDIU in a May 2014 rating decision but on an extraschedular basis.  The Veteran's respiratory disability is now rated at 60 percent and the Veteran therefore meets the schedular criteria for TDIU consideration.  38 C.F.R. § 4.16(a) (2015).  The claim for TDIU is intertwined with the increased rating claim and is therefore also remanded.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the Dublin VAMC and associated outpatient clinics from 1992 to September 2002 and from June 2014 to the present.  The AOJ must specifically request not only electronic outpatient notes, but to contact the appropriate custodian to ascertain whether there are paper records that relate to the Veteran.  If the records are not found, no longer exist, or otherwise unavailable, a written negative reply is required and the Veteran must be notified in accordance with 38 C.F.R. § 3.159.  All attempts to obtain these records should be documented in the file.

2.  In light of any records received on remand, the AOJ should consider whether an updated opinion is necessary regarding the functional effects of the Veteran's service-connected respiratory disability and his employability.  

3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




